DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-13 and 16-20are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the first and the second wheel brake”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “the second limit value”.  There is insufficient antecedent basis for this limitation in the claim.   It appears claim 6 should depend from claim 5, not 4.
Claim 10 recites “a second fallback operating mode” however a first fallback mode has not been defined.  It is not clear what is meant by “second” or if claim 10 should depend from claim 8 instead of claim 6.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besier et al (US# 2017/0282877).
Besier et al disclose a method for operating a brake system for motor vehicles, the brake system comprising a master brake cylinder 2 actuable by a brake pedal 1, an electrically controllable pressure provision device 5, a pressure medium reservoir tank 4, from which the master brake cylinder 2 and the pressure provision device 5 are supplied with pressure medium, and at least two hydraulically actuable wheel brakes 8a-8d and at least one electrically actuable inlet valve per wheel brake 145a/b or 6a/6d or 26a/26b, the method comprising: actuating the wheel brakes either by the master brake cylinder [0051] 
	Regarding claims 2 and 17-18, the brake system comprises at least four wheel brakes 8a-d and the first wheel brake group comprises a first 8b and a second wheel brake 8c of the wheel brakes.
	Regarding claims 3, the second wheel brake group comprises a third 8a and a fourth 8d wheel brake of the wheel brakes.	
	Regarding claim 4, the first 8a and the second 8c wheel brake are arranged on opposite sides of the vehicle.
	Regarding claim 14, the device 9 for determining a level is designed such that a drop in the level below a predetermined value [0047].
	Regarding claim 15, the pressure medium reservoir tank 4 is under atmospheric pressure [0028].
Regarding claim 16, Besier et al disclose a brake system comprising: a master brake cylinder 2 actuable by a brake pedal 1; an electrically controllable pressure provision device 5; a pressure medium reservoir tank 4, which is in particular under atmospheric pressure [0028] and from which the master brake cylinder 2 and the pressure provision device 5 or 142 are supplied with pressure medium, at least two hydraulically actuable wheel brakes 8a-8d, at least one electrically actuable inlet valve 145a/b or 6a/6d or 26a/26b, per wheel brake, and a control unit 60a/160a which controls the operation of the brake system, wherein the wheel brakes are actuable either with pressure medium from the master brake cylinder or with pressure medium from the pressure provision device, wherein the pressure medium reservoir tank is equipped with a device 9 for determining a level of the pressure medium, 
	Regarding claim 18, the master brake cylinder 2 is separably connected via an isolating valve 28 to a brake supply line 14a , to which all the wheel brakes 8a-8d are connected and which is separably connected via an activation valve 7a (and valves 6a/26a) to the pressure provision device 5.
	Regarding claim 19, the brake system comprises at least four wheel brakes 8a-8d and the first wheel brake group comprises a first 8b and a second 8c wheel brake of the wheel brakes.
	Regarding claim 20, the master brake cylinder comprises a single pressure chamber 17 which is hydraulically connected to the wheel brakes 8a and/or 8b.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK